In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 21-1086V
                                          (Not to be Published)

*************************
ELIZABETH FORDAHL,          *
                            *                                             Chief Special Master Corcoran
                Petitioner, *
                            *                                             Dated: March 1, 2022
v.                          *
                            *
                            *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*************************

Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner.

Emily H. Manoso, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                               ORDER CONCLUDING PROCEEDINGS 1

        On March 19, 2021, Elizabeth Fordahl filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”), 2 based on the contention
that the Tetanus-Diphtheria-Acellular Pertussis (“Tdap”) vaccine she received on June 21, 2019,
caused her to suffer from vaccine-induced rheumatoid arthritis. Petition at 1 (ECF No. 1).



1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public.
Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter “Vaccine Act” or “the Act”).
All subsequent references to sections of the Vaccine Act shall be to the pertinent subparagraph of 42 U.S.C. § 300aa.
        This matter was originally assigned to a different special master, but was reassigned to me
on September 8, 2021. ECF No. 15. I held a status conference and ordered Petitioner to file an
expert report in the case. Docket Entry, dated Sept. 23, 2021. Petitioner then requested an extension
for the filing of the expert report (ECF No. 18), which I granted. Docket Entry, dated Dec. 17,
2022. Petitioner subsequently reported that she was unable to retain an expert for the case, and
requested 30 days to determine how to proceed. Status Report, dated Jan. 17, 2022 (ECF No. 19).
I then ordered her either to seek dismissal of the matter or request a status conference in the matter.
Docket Entry, dated Jan. 18, 2022.

        Petitioner has now filed an Unopposed Motion to Dismiss the Petition. Motion, dated Feb.
28, 2022 (ECF No. 20). After consulting with potential experts, she has determined that she is
unable to prove that the vaccine caused her illness. Id. at 1. Petitioner maintains the vaccine was
the cause of her injury, nonetheless. Id. She acknowledges that a decision dismissing the Petition
will result in a judgment ending all her rights in the Vaccine Program. Id.

        Respondent has not filed a Rule 4(c) Report in this case, making dismissal appropriate
under Rule 21(a)(1)(A). Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case
is hereby dismissed without prejudice. The Clerk of the Court is instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).



IT IS SO ORDERED.

                                                       s/ Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                                  2